*392The opinion of the court was delivered by
Valentine, J.:
This was an action substantially for partition of real estate, and the principal question involved, therein is, whether a certain deed of conveyance executed by James W. Horder in his lifetime to his wife, Lucy Horder,. without further consideration than love and affection, is valid or not, as against an heir of Horder after his death, which* heir was of full age at the time of the execution of the deed,, and was in no manner dependent upon Horder for subsistence or support.
We have never had occasion to pass upon just such a case-as this, but from decisions already made by this court, we-think it must follow that the validity of the deed in this case-must be sustained. Men of sound minds and not under-guardianship should have the privilege of disposing of their property as they please, so long as they do not interfere with the rights of creditors, or of persons dependent upon them for support. We have frequently had occasion to examine into the validity of sales and conveyances from husbands to-wives, and we have invariably upheld the validity of such, sales and conveyances so far as it was equitable to uphold the same. As throwing light upon this subject, we would refer to the following authorities: Going v. Orns, 8 Kas. 85, 87, 88; Faddis v. Woollomes, 10 Kas. 56, 57; Ogden v. Walters, 12 Kas. 282, 290; Sanderson v. Streeter, 14 Kas. 458, 462; Sproul v. Atchison National Bank, 22 Kas. 336, 338. Also, see authorities cited in these eases. Also, see the following additional authorities: Burdeno v. Amperse, 14 Mich. 91; Hunt v. Johnson, 44 N. Y. 27; Wells v. Wells, 35 Miss. 664, 639; Jones v. Obencheim, 10 Gratt. (Va.) 259; Jones v. Clifton, 17 Am. Law Reg. (N. S.) 713, and cases there cited; Crooks v. Crooks, 34 Ohio St. 610.
The judgment of the court below will be reversed, and cause remanded with the order that judgment be rendered in favor of the defendants below for costs.
All the Justices concurring.